DETAILED ACTION

	Response to Arguments filed on 10/04/2021
In light of the examiner amended claims, the 103 rejection, has been withdrawn.

Allowable Subject Matter
Claims 1-20 are pending and allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art on record does not teach the combination of the independent claims limitations.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest “in response to receiving a write request indicating at least an item and a write value to write into the memory, determine whether a protected items list (PIL) indicates that the item is protected, and replace the write value of the write request with a protected value from the PIL that corresponds with the item when the item is listed in the PIL as being protected, the protected value being an actual value of the item in the memory, wherein the PIL is stored in a read-only memory (ROM) separate from the item” in combination with other recited limitations in claim 1.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest “in response to receiving a write request indicating at least an item and a write value to write into the memory, determine whether a protected items list (PIL) indicates that the item is protected; replace the write value of the write request with a protected value from the PIL that corresponds with the item when the item is listed in the PIL as being protected, the protected value being an actual value of the item in the memory, wherein the PIL is stored in a read-only memory (ROM) 
The prior art of record taken alone or in combination fails to teach and/or fairly suggest “in response to receiving a write request indicating at least an item and a write value to write into the memory, determining whether a protected items list (PIL) indicates that the item is protected; replacing the write value of the write request with a protected value from the PIL that corresponds with the item when the item is listed in the PIL as being protected, the protected value being an actual value of the item in the memory, wherein the PIL is stored in a read-only memory (ROM) separate from the item; and executing the write request to the memory.” in combination with other recited limitations in claim 20.
As dependent claims 2-8, 10-13 and 15-20 depend from an allowable base claims, they at least allowable for the same reasons as noted above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKHR A ALDAYLAM whose telephone number is (313)446-6545. The examiner can normally be reached 730 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAKHR A ALDAYLAM/Examiner, Art Unit 2139   

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139